Citation Nr: 0216549	
Decision Date: 11/19/02    Archive Date: 11/26/02	

DOCKET NO.  00-12 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for reactive airway 
disease, including as secondary to chemical exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military service from June 1976 to 
July 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  The case is now ready for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  The veteran is not shown by any competent evidence to 
have manifested any hearing loss disability during or within 
one year after service, a sudden onset of right ear hearing 
loss is first shown to have occurred years after service in 
1983, which is not shown by competent evidence to be related 
to any incident or injury of service, and the veteran is not 
shown to have left ear hearing loss for VA compensation 
purposes at any time during or subsequent to service.  

3.  Tinnitus is first documented to have had onset years 
after service in 1983 at the same time that the veteran 
manifested a sudden onset of right ear hearing loss, and 
tinnitus is not shown to be related to any incident or injury 
of active service.  

4.  The veteran was noted to have an acute episode of 
asthmatic bronchitis during service, shown to have been acute 
and transitory, resolving before service separation; the 
current diagnosis of reactive airway disease was first made 
many years after service in 1993; and reactive airway disease 
is not competently shown to be related to any incident, 
injury or disease of active military service.  


CONCLUSIONS OF LAW

1.  Hearing loss and tinnitus were not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2002).  

2.  A respiratory disorder, including reactive airway 
disease, was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 (West 
1991 & Supp 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Background

At the pre-induction physical examination in March 1976, the 
veteran's pure tone decibel thresholds for the relevant 
frequencies at 500, 1,000, 2,000, 3,000 and 4,000 cycles per 
second (Hertz), were 0, 0, 0, (not tested), and 5 for the 
right ear and 5, 5, 0, (not tested), and 5, for the left ear.  
At the time of the induction physical examination in March 
1976, the pure tone decibel thresholds for the relevant 
frequencies were 0, 0, 0, 0, and 5 for the right ear and 5, 
0, 0, 0, and 0 for the left ear.  At the service separation 
examination in June 1978, the decibel thresholds for the 
relevant frequencies were 5, 10, 10, 5, and 5 for the right 
ear and 10, 5, 10, 5, and 5 for the left ear.  This service 
separation examination noted that the ears and eardrums were 
normal and there was no notation of hearing loss or tinnitus 
documented at that time.

A complete review of the service medical records reveals no 
complaints, findings or treatment for hearing loss or 
tinnitus at any time during service.  On a single occasion 
during March 1976, the veteran complained of muscle aches and 
feeling rundown with a cough and a congested chest but with 
"no breathing difficulty, no ear trouble."  The throat was 
mucus covered and the tympanic membranes were noted to be 
dull, right more than left, as there was possible fluid level 
behind them.  However, there were no perforations.  The 
diagnosis was that the veteran had a cold. 

With respect to the veteran's lungs or respiratory system, 
the lungs and chest were noted to be normal during physical 
examinations conducted in March 1976, August 1976 and at 
separation in June 1978.  Chest X-rays conducted at each of 
the examinations were noted to be within normal limits.  On a 
single occasion during service in March 1978, the veteran 
complained of a sore throat for three days with congestion in 
his chest.  He had also had a semi-productive cough for two 
days.  There was some wheezing of the lungs and the nose was 
slightly irritated and sputum was light yellow.  The 
diagnosis was asthmatic bronchitis.  The veteran was provided 
medication and was to return to the clinic in several days, 
but there is no indication that he did so.  There is no 
further indication that the veteran sought or required 
treatment for this particular problem during the remainder of 
service.  Again, the physical examination at service 
separation noted that the lungs and chest were normal and the 
chest X-ray was normal.

One year after service separation, the veteran filed a 
service connection claim for a nervous condition and any and 
all other disabilities of record.  There was no complaint, 
however, regarding the ears or lungs.  A VA examination in 
August 1979 revealed that the nose, sinuses, mouth, throat 
and ears were normal and the tympanic membranes were clear.  
The lungs were clear.  The veteran was noted to have good 
general health and no major medical complaints.  The veteran 
also stated that, "he has no history of asthma, but was once 
told that he has asthma and bronchitis when he had a cold."  
There was no finding of any ear or lung disability from this 
examination.  

In January 1983, the veteran presented to a VA medical 
facility complaining of a hearing loss for the "last 7 days."  
The impression was a possible perforated eardrum.  Several 
days later, the veteran was seen with a complaint of right 
ear pain for three weeks.  He stated that three weeks earlier 
he had a cold that was followed by a pain in the right ear.  
Also at this time was a complaint of "some tinnitus."  There 
was no fever or chills but a complaint of numbness on the 
back of the right ear.  The right eardrum was grayish and red 
in color without perforation and the external canal was 
injected with no discharge.  The left ear was normal.  The 
assessment was otitis media.  Audiometric examination at this 
time revealed pure tone decibel thresholds for the relevant 
frequencies for the right ear of 50, 60, 60, 50, and 50.  
Right ear speech discrimination was 92 percent.  The pure 
tone decibel thresholds for the relevant frequencies of the 
left ear were all minus 5 and speech discrimination for the 
left ear was 100 percent.  Findings from audiometric 
examination revealed moderate sensorineural hearing loss for 
the right ear and normal hearing for the left.  A follow-up 
ear, nose and throat consultation in May 1983 again contained 
a history of a sudden onset of hearing loss for the right ear 
of three months' duration.  

In October 1993, the veteran was provided private psychiatric 
treatment at Kaiser Permanente for work-related problems.  He 
had been a truckdriver commencing in 1980 and had been hired 
by his current employer (ARCO) a year previously.  The 
assessment was anxiety.  Kaiser records from December 1993 
contain a notation of psychosis, not otherwise specified.  

In December 1993, the veteran was hospitalized.  The 
discharge summary from this two-week hospitalization noted 
that the veteran had somatic complaints including numbness in 
his fingertips, a popping sound inside his head, and a 
feeling of a swelling of the brain.  He was preoccupied with 
thoughts of having a stroke.  Routine laboratory testing was 
all normal and an MRI of the head was negative.  The 
diagnosis at separation was bipolar disorder, not otherwise 
specified.  

Private medical records from October 1998 contain the 
veteran's history of being a gasoline truck delivery driver 
since December 1992.  He was diagnosed with bipolar disorder 
in 1993.  He described symptoms of dizziness, memory loss, 
confusion, anxiety, excitability, sleeplessness, fatigue, and 
nausea all due to gasoline fumes.  The veteran asserted that 
he did not believe he was bipolar but that all of his 
symptoms were related to exposure to gasoline fumes.  Actual 
exposure was described as approximately 3.5 hours per day.  
The veteran had also been a truckdriver for delivery of 
asphalt, diesel fuel and magnesium chloride.  Treatment 
records from this period also contained the veteran's 
complaint of having had an incident in 1993 (well after 
service) when he was accidentally doused with a significant 
quantity of gasoline, after which the veteran reported the 
onset of numerous symptoms.

In March 1999, the veteran's private physician wrote a report 
to the veteran's attorney, apparently in reference to issues 
involved in a lawsuit that had been filed by the veteran 
against his private employer.  There was noted a history of 
confusion, headaches and irritability following gasoline fume 
exposure in October 1998.  The doctor wrote that the 
veteran's current condition was that he was healthy without 
impairment.  In response to a question as to objective 
findings supporting the veteran's claim that he suffered an 
incident of toxic exposure, the physician wrote that there 
were absolutely no objective findings to substantiate the 
veteran's claim that was based purely on historical 
information provided by the veteran.  

VA outpatient treatment records commencing in 1999 contain 
the veteran's complaints of breathing difficulty and/or 
dyspnea based on exposure to odors of chemicals, paints, 
perfumes, gasoline, et cetera.  In December 1999, the veteran 
is noted as likely having reactive airway disease that was 
mild in nature.  A pulmonary consultation recorded that 
whether or not it was due to fume exposure was unclear.  A 
November 1999 CT scan of the chest was normal.  Pulmonary 
function studies at this time were also considered normal.  

VA outpatient treatment records from September 1999 contain 
the veteran's complaints of some shortness of breath.  He 
said that approximately 6 or 7 years ago he began to develop 
increasing symptoms of shortness of breath around fumes due 
to a work environment with significant gasoline fumes.  Since 
initiating a job with a gasoline plant, he had had more 
shortness of breath and other symptoms whenever he was around 
any kind of fumes.  He reported past episodes, always related 
to some exposure to irritating chemical or fume.  Physical 
examination revealed the lungs were normal and clear to 
auscultation bilaterally.  The veteran was asymptomatic at 
the time of examination.  

In October 1999, the veteran submitted an excerpt from a 
medical journal discussing the effects of certain chemical 
exposures in animal experiments.  It was reported that some 
toxicants have immediate effects, while others are associated 
with delayed symptom onset.  It was noted that measured toxic 
effects may include changes in muscle tone, heart rate, blood 
pressure, electrical activity of the brain, motor 
functioning, and behavior.  It was also reported that there 
would be a wide variation in human individual responses to 
toxic substances.

In November 1999, the veteran submitted a report of private 
audiometric examination that contained his complaints of 
tinnitus and hearing loss that were both worse for the right 
ear.  The veteran complained of a history of noise exposure 
without consistent use of hearing protection.  Examination 
confirmed moderate to moderately severe sensorineural hearing 
loss for the right ear and normal hearing for the left ear.  
Speech discrimination for the right ear was 84 percent and 
for the left ear was 100 percent.

VA outpatient treatment records in April 2000 note that the 
veteran's impairment improved with use of inhaled steroids 
but that he complained of a sore throat upon use and they 
were discontinued.  It was documented that his breathing was 
about the same.  He did well except when exposed to any 
strong smells such as perfume or hair spray.  When he was 
exposed, he got sick to his stomach and ill.  This had 
hindered his volunteer work at the VA audiology clinic.  The 
veteran had been switched from an inhaler to a medication and 
had done well and was continuing to have normal pulmonary 
function studies.  On this occasion, the veteran became 
extremely upset with the VA physician when the physician did 
not endorse the veteran's belief that all of his respiratory 
problems were related to gasoline fume exposure.  The 
physician wrote that this could neither be confirmed nor 
denied.  

In April 2000, VA evaluated the veteran for a hearing aid.  
He again reported that he had a sudden decrease in right ear 
hearing in 1983.  He reported constant tinnitus with a 
history of noise exposure during military service.  There was 
moderate to severe right sensorineural hearing loss and 
normal left ear hearing.  

In May 2000, a VA outpatient treatment record note that all 
reasonable diagnostic testing had been completed and it was 
the opinion of Pulmonology that the veteran had minimal 
reactive airway disease but they were unable to state 
conclusively that this resulted from chemical exposures.

In July 2000, VA outpatient treatment records again contain 
the veteran's reported history of having a sudden onset of 
right ear hearing loss in 1983, which had been unchanged 
since that time.  The impression was an asymmetric 
sensorineural hearing loss that had been stable for over a 
decade.  There was no need for further work-up at this time 
indicated.

VA outpatient treatment records from February 2001 contain 
the veteran's report that, in October 1993, he was showered 
with gasoline while working at the ARCO Gasoline Company.  He 
reported that he worked for them for years and was often 
exposed to fumes, but in October of 1993, he was showered 
with about "300 gallons of gasoline" (quotes in original).  
After that event, he began describing symptoms of dizziness, 
memory loss, confusion, anxiety, sleep problems, fatigue and 
nausea.  It was shortly after this incident that the veteran 
was seen at Kaiser Permanente and later hospitalized with a 
resulting diagnosis of bipolar disorder.  This physician 
reviewed records of the veteran's treatment in Occupational 
Health and noted a continuing discrepancy between the 
veteran's symptoms being secondary to toxic fume exposure, 
mild encephalitis, or a psychiatric or personality disorder. 

In January 2001, the veteran testified at a personal hearing 
at the RO.  He reported that he was exposed to a loud noise 
environment during service while working 12-hour shifts as a 
fireman/electrician in a building that housed large diesel 
electric generators.  He said he wore Fiberglas headsets that 
encapsulated the whole ear during this work, but that the 
noise was still significant.  He reported later working in a 
Coast Guard cutter engine room without ear protection, 
training with M-16 and M-1 rifles without hearing protection, 
and exposure to solvents and other chemicals for the cleaning 
of machinery during service.  The veteran also stated that 
while serving overseas on a volcanic island he was exposed to 
sulfur fumes.  He reported painting with a wood preservative 
during service.  He said he first received treatment for his 
lungs several years ago from a VA medical center.  He had 
been a truckdriver for some 20 years after service.  While 
hauling gasoline he felt he was the only one that was ever 
affected by being exposed to gasoline fumes.  When asked what 
doctors had told him about his respiratory condition being 
related to chemical exposure, the veteran reported that the 
doctors had not said what caused that condition.  Doctors had 
told him they did not know what caused it.  VA had provided 
all of his recent treatment.  

II. The Duty to Assist

The Veterans' Claims Assistance Act of 2000 (VCAA) and 
regulations implementing this liberalizing legislation are 
applicable to the veteran's claim.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  The VCAA provides that VA 
will make reasonable efforts to assist claimants in obtaining 
evidence necessary to substantiate claims, and requires VA to 
notify claimants and representatives of the evidence 
necessary to substantiate claims.  

A review of the claim folder reveals that the RO has, in 
correspondence and statements of the case, informed the 
veteran and representative of the evidence necessary to 
substantiate his pending claims.  Specifically, 
correspondence to the veteran in September 1999 notified him 
of the necessity that he submit medical evidence providing a 
diagnosis for any disability claimed and medical evidence 
relating such current diagnoses to some incident of service.  
In October 1999, the RO notified the veteran that it was 
necessary that he submit competent evidence of continuity of 
treatment and medical diagnoses from the time of service to 
any present diagnoses.  Statements of the case explaining the 
applicable laws and regulations governing awards of service 
connection for the claimed disorders were issued to the 
veteran in January 2000, October 2000 (two), and April 2002.  
The veteran was specifically notified of the evidence 
necessary to substantiate his claim in correspondence to the 
veteran in January 2000 and was specifically advised of the 
provisions of VCAA by correspondence in November 2001.  

Additionally, the RO informed the veteran that it would 
assist the veteran in collecting any evidence he might 
identify.  Records of the veteran's treatment at two private 
medical facilities were collected for review.  The veteran 
testified that all of his current treatment was with VA and 
that the RO had collected all available records of the 
veteran's medical care at VA facilities.  The veteran's 
service medical records and his service personnel records 
were collected for review.  The RO specifically posted a 
request to the National Record Personnel Center (NPRC) for 
any evidence that might document the veteran's exposure to 
chemicals or toxic materials and the NRPC responded.  While 
the veteran has referred to treatment received soon after 
service, the RO attempted collection of such records from VA 
facilities without success and the veteran has not provided 
any further information regarding dates, times and locations 
of any additional treatment sufficient for the RO to process 
further inquiries on his behalf.  

Full compliance with the statutory duty to assist includes VA 
assistance in obtaining relevant records from private 
physicians when the veteran has provided concrete data as to 
time, place, and identity.  Olson v. Principi, 3 Vet. App. 
480, 483 (1992).  However, while the duty to assist is 
neither optional nor discretionary (see Littke v. Derwinski, 
1 Vet. App. 90, 92 (1991)), the duty is not always a one-way 
street; nor is it a "blind alley."  Olson, 3 Vet. App. at 
483.

The veteran was also advised of his right to present lay 
evidence and he availed himself of the opportunity to testify 
at a personal hearing at the RO in January 2001.  The veteran 
has been advised during the pendency of the appeal of the 
evidence he must submit and the evidence VA would collect on 
his behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The duties to notify or assist under VCAA have been 
satisfied.
 
III. Analysis

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Service connection may also be granted for sensorineural 
hearing loss that becomes manifest to a compensable degree 
within one year from the date of service separation.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

For the purposes of applying laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies, 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater, or 
when the auditory thresholds for at least three of the 
relevant frequencies are 26 decibels or greater, or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  In Hensley v. Brown, 5 Vet. App. 155, 
157 (1993), the U.S. Court of Appeals for Veterans Claims 
(Court) noted that the threshold for normal hearing was from 
0 to 20 decibels, and higher threshold levels indicated at 
least some degree of hearing loss.  

A preponderance of the evidence on file is against a finding 
that the veteran's current right ear hearing loss either 
originated during service, or is otherwise attributable to 
some incident, injury or disease of active service.  The 
service medical records are entirely silent for any 
complaint, finding, treatment or diagnosis for hearing loss.  
The three audiometric examinations on file during service all 
reflect essentially normal hearing.  There was no complaint 
or finding of hearing loss in the first VA examination after 
service in August 1979.  

While a comparison of the pure tone decibel thresholds from 
500 to 4,000 Hertz between the veteran's 1976 induction 
examinations and June 1978 separation examination does how 
some marginal increases in the reported decibel thresholds, 
the results of audiometric testing at service separation are 
nonetheless entirely well within normal limits (i.e., under 
21 decibels).  See Hensley v. Brown, supra.  Such minimal 
changes, well within the range of what is considered normal 
hearing, do not demonstrate an initial onset of hearing loss, 
first shown of sudden onset for the right ear only in 1983. 

The veteran's ears and hearing were found to be essentially 
normal at all times during active military service and the 
service medical records contain no complaints, findings, 
treatment or diagnosis for hearing loss.  The single medical 
record entry noting the existence of dull tympanic membranes 
in March 1976 must be considered in light of the entire entry 
which clearly demonstrates that the veteran had a viral 
syndrome or cold and must be viewed as an acute and 
transitory incident which resolved without residual.  

In this case, post service medical records not only do not 
support the veteran's claims but also provide negative 
evidence in support of the denial of these claims.  The 
evidence on file clearly and convincingly reveals that for an 
unknown reason, and five years after service separation, the 
veteran had the insidious onset of an asymmetrical right ear 
hearing loss with pure tone decibel thresholds that were then 
first shown to meet the schedular criteria for an award of 
service connection for hearing loss disability as defined at 
38 C.F.R. § 3.385.  Additionally, multiple clinical records 
on file contain the veteran's consistently reported history 
of a sudden onset of hearing loss in early 1983, well after 
service.  This was contemporaneously in 1983 reported as an 
event that followed a viral syndrome or cold with a feeling 
of numbness on the back of the right ear.  Subsequent private 
audiometric examination confirms that the veteran has a 
moderate to significant sensorineural hearing loss for the 
right ear with impaired speech discrimination and a 
completely normal left ear hearing with 100 percent speech 
discrimination.  

No competent clinical evidence on file relates the veteran's 
right ear hearing loss to any incident, injury or disease of 
active military service.  While the veteran indicates that he 
was exposed to a loud noise environment during service, the 
veteran himself lacks the requisite medical expertise to 
provide a competent clinical opinion on the subject.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). Additionally, 
while the veteran relates hearing loss to a loud noise 
environment during service, he provides no explanation why 
such exposure would have only affected one ear, considering 
that the veteran's left ear hearing has continued to be 
excellent and entirely within normal limits at all times 
after service until present.  The veteran's post service 
lengthy history of work operating trucks must also be 
considered a significant occupational noise exposure.  

Right ear hearing loss is first demonstrated years after 
service and is not competently related to any incident, 
injury or disease of service origin.  A preponderance of the 
evidence of record is against the veteran's claim.  

The service medical records contain no complaints or findings 
relative to hearing loss or tinnitus.  It is noteworthy that 
in the first VA examination after service in August 1979, the 
veteran similarly made no complaint of hearing loss or a 
ringing of the ears.  The first objective documentation of 
the veteran's complaint of tinnitus is at the time that he 
sustained the sudden onset of right ear hearing loss in 
January 1983.  Routine complaints of tinnitus have been made 
thereafter.  

Generally, lay parties are not competent to associate 
manifestations observable to a lay party to a specific 
medical diagnosis because most medical diagnoses do not 
involve conditions that are subject to lay observation.  The 
exception to this general rule occurs where the disability 
itself is perceptible to a lay party.  The Court has held 
that an example of such a condition is flat feet.  Falzone v. 
Brown, 8 Vet. App. 398 (1995).  Tinnitus is a wholly 
subjective phenomena and thus perceptible to a lay party.  At 
this time, there is no objective sign or symptom required to 
establish the diagnosis of tinnitus that can only be 
confirmed by a party with medical expertise.  However, while 
the veteran has subsequently stated that he has had tinnitus 
ever since service, the clinical evidence on file outweighs 
his current contentions.  The only service medical record 
entry relevant to this claim is the single March 1976 
notation of dull tympanic membranes and, at the time, the 
veteran is specifically noted to have had no complaint 
regarding his ears.  The first documented complaint of 
tinnitus is certainly consistent with the first clinical 
finding of a sudden onset of right ear hearing loss with 
significantly degraded pure tone decibels thresholds at the 
relevant frequencies as reported in 1983, years after 
service.  Accordingly, it is found that tinnitus is first 
demonstrated years after service and is not competently 
related to any incident, injury or disease of active service. 

With respect to a respiratory disorder, the preponderance of 
the evidence demonstrates that the current diagnosis of 
reactive airway disease was first made in 1993, some 15 years 
after the veteran was separated from service, and no 
competent evidence shows that reactive airway disease was 
caused by any incident, injury or disease of active service.  

The service medical records fail to demonstrate any form of 
lung or respiratory disability.  Each physical examination on 
file records that the lungs and chest were normal and chest 
X-rays were normal.  The single notation during service in 
March 1976 of asthmatic bronchitis was made in conjunction 
with a three-day history of viral symptoms including sore 
throat, congestion and a productive cough.  This incident 
must be viewed as acute and transitory and resolved.  There 
was no further complaint or finding with respect to a 
respiratory problem during the remaining period of the 
veteran's service.  Indeed, in the veteran's first VA 
examination after service in August 1979, the veteran 
specifically reported that he had been told on one occasion 
that he had asthmatic bronchitis when he had a cold, but he 
had no history of asthmatic symptoms.  No respiratory 
disability or findings were made at that time.  

The first findings after service of a respiratory problem 
occurred in the mid to late 1990's when the veteran was 
provided a diagnosis of a mild reactive airway disease.  
Multiple physical examinations and consultations during this 
period fail to reveal any significant defect of the veteran's 
lungs.  A CT scan of the chest and pulmonary function studies 
were interpreted as normal.  The diagnosis has principally 
been based upon the veteran's reports of becoming symptomatic 
with shortness of breath or dyspnea immediately after 
exposure to chemical fumes, paint, perfume, hair spray or 
similar substances.  While the veteran has argued in written 
statements and sworn testimony that his reactive airway 
disease is attributable to chemical or other toxic fume 
exposure, no competent clinical evidence on file supports 
this assertion.  Indeed, there are numerous pulmonary and 
other medical consultations on file which document that 
medical doctors have not been able to confirm one way or the 
other whether his reactive airway disease is causally 
attributable to chemical exposure.  

To the extent that current reactive airway disease might be 
attributable to such exposure, the preponderance of the 
evidence on file principally points to the veteran's lengthy 
post service employment as a truckdriver hauling gasoline, 
diesel fuel and asphalt.  Numerous medical histories on file 
contain the veteran's consistent complaint of being exposed 
to significant amounts of gasoline fumes and to a significant 
gasoline spill that occurred years after service.  This later 
incident appears to have also precipitated the veterans 
contemporaneous private treatment and hospitalization which 
resulted in a diagnosis of bipolar disorder, which has been 
related to the veteran's reports of a myriad of symptoms, 
including symptoms associated with reactive airway disease.  
The evidence on file also reveals that the veteran sought 
counsel and brought suit against his former employer based on 
disability he attributed to post-service employment exposure 
at that time.  Such a claim does not support his current 
claim against the VA. 

There is no significant evidence of the veteran's exposure to 
chemical or toxic fumes sufficient to result in reactive 
airway disease during military service.  The service medical 
records do not document such exposure and the National 
Personnel Records Center's search for such evidence resulted 
in a report that there was no record of the veteran being 
exposed to various chemicals.  The veteran has testified to 
being exposed to certain chemicals in the course of 
performance of his duties during military service and the 
Board has no reason to doubt such statements, but the service 
medical records fail to document any complaints, findings, 
treatment or diagnosis reflecting any adverse symptom as a 
result of such claimed exposure.  Again, the veteran's lungs 
and chest were noted to be normal at all times during 
service.  

The medical journal excerpt submitted by the veteran is 
nonspecific in nature and provides little relevant insight in 
the veteran's case.  The evidence on file makes it clear that 
the veteran was certainly exposed to chemicals for many years 
in his post-service employment as opposed to the exposures 
during service that he has identified in pursuit of his 
pending claim.  

In summary, the single notation of asthmatic bronchitis 
during service is shown to have been associated with a single 
acute episode of something akin to a viral syndrome which was 
a transitory symptom and which resolved without residual.  A 
confirmed diagnosis of reactive airway disease was first made 
some 15 years after the veteran was separated from service 
and is not related by any competent evidence to any incident, 
injury or disease of active service.  To the extent that the 
current diagnosis of reactive airway disease may be related 
to a chemical exposure, the clear preponderance of the 
evidence shows that such exposure resulted from a lengthy 
post-service employment history for a gasoline company.  The 
veteran is not shown to have the requisite medical expertise 
to relate a remote diagnosis of reactive airway disease to 
some incidents of recalled exposure during service many years 
in the past.  Espiritu v. Derwinski, supra.  


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a respiratory disorder, 
including reactive airway disease, is denied.


		
	John J. Crowley
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

